DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1, 3-25, 29-30, 33-38 and 42-43 are canceled.
Claims 2, 26-28, 31-32, 39-41 and 44 are under examination.

Objections Withdrawn
Duplicate Claim Warning
The warning over duplication of claim 28 in previous claim 44 is withdrawn in view of Applicant’s amendments.  

Rejections Maintained
Nonstatutory Double Patenting
Claims 2, 26-28, 31-32, 39-41 and 44 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8007796 in view of in view of Kufer (WO2004/106381, published 12/09/2004, on IDS), Kufer (WO99/54440, on IDS), Vlasveld (Cancer Immunology Immunotherapy, Vol. 40, Pg. 37-47, 1995), and Winkler (Blood, Vol. 94, No. 7, Pg. 2217-2224, 1999). 
Applicant’s Arguments:  Claims 2, 26-28, 31-32, 39-41, and 44 are rejected for non-statutory double patenting over claims 1-18 of the 796 patent in view of Kufer ‘381, 
Claim 1 in the 796 patent recites the following: 1. A method for the treatment or amelioration of indolent or aggressive B cell non-Hodgkin lymphoma (B NHL) or B cell leukemia, the method comprising the administration of a pharmaceutical composition comprising a bispecific single chain antibody construct to a subject in the need thereof, said bispecific single chain antibody construct comprising binding domains specific for human CD3 and human CD19, wherein the corresponding variable heavy chain regions (VH) and the corresponding variable light chain regions (VL) regions are arranged, from N-terminus to C-terminus, in the order, VL(CD19)- Vh(CD1 9)-Vh(CD3)-Vl(CD3), Vh(CD1 9)-Vl(CD1 9)-Vh(CD3)-Vl(CD3), Vh(CD3)-Vl(CD3)-Vh(CD1 9)-Vl(CD1 9) or Vh(CD3)-Vl(CD3)-Vl(CD1 9)-Vh(CD1 9), wherein the bispecific single chain antibody construct is administered for at least 1 week in a daily dose of 10pg to 80pg per square meter patient body surface area and wherein the daily dose is administered over at least 6 h, and wherein each VL and VH region comprises a CDR1, CDR2, and CDR3 region.
The claimed methods are directed to treating or ameliorating relapse and/or recurrence of indolent or aggressive B cell non-Hodgkin lymphoma (B NHL) or B cell leukemia with a specific bispecific single chain antibody comprising the amino acid sequence set forth in SEQ ID NO: 2, wherein the bispecific single chain antibody is administered in a daily dose over at least six hours by continuous intravenous infusion for at least four weeks, wherein a lower daily dose of less than 10ug to 80ug per square meter patient body surface area of the bispecific single chain antibody is administered as an initial dose followed by a higher maintenance daily dose.

As acknowledged by the Office in the record, neither Kufer ‘381 nor Kufer ‘440 teaches the daily dose administration or the duration of therapy recited in the claims. Vlasveld and Winkler do not cure the deficiencies in Kufer ‘381 or Kufer ‘440 in disclosing or suggesting these missing elements. Vlasveld discloses a treatment protocol for non-Hodgkin’s lymphoma with an anti-CD19 antibody for 12 weeks at 50 mg/m2 twice per week as a 2-hour infusion for a total of 24 doses. Vlasveld therefore does not teach or suggest the dosage recited in the claimed methods. Likewise, Winkler is deficient in teaching the dosage recited in the pending claims. Winkler apparently discloses that therapeutic anti-CD20 monoclonal antibodies could be administered daily, but teaches the administration of a 375 mg/m2 dose in an increasing or fractionated dosage schedule of 50 mg/m2/day on day 1, 150 mg/m2/day on day 2, and the remainder of the 375 mg/m2 dosage on day 3.
Clearly, there is no teaching or suggestion by Kufer ‘381, Kufer ‘440, Vlasveld, and Winkler, alone or combined, of a method comprising administering in a daily dose over at least six hours by continuous intravenous infusion for at least four weeks, wherein a lower daily dose of less than 10pg to 80pg per square meter patient body surface area of the bispecific single chain antibody is administered as an initial dose followed by a higher maintenance daily dose. Accordingly, the combined references are deficient in teaching or suggesting each feature of the pending claims.
prima facie obviousness.
Applicants maintain that the Declaration of Matthias Klinger, Ph.D., pursuant to 37 C.F.R. § 1.132 (already of record) provides affidavit evidence establishing that the claimed method provided wholly unexpected results in the treatment of relapse and/or recurrence of indolent or aggressive B cell non-Hodgkin lymphoma (B NHL) or B cell leukemia, i.e., T-cell activation and expansion, and complete and sustained B cell depletion, resulting in clinical efficacy and reduced adverse effects not found in the prior art or expected in view of the prior art.
Additionally, the instant application describes for the first time how the sustained upregulation of HLA-DR over 3 weeks resulting from continuous intravenous infusion for at least four weeks reflects the activation of CD8+ T cells within the tumor through the contact with tumor-resident B lymphoma cells decorated by the blinatumomab antibody (Figure 8, and results for patient 105003 at pages 51-56). The instant application describes that maximal contribution to the clinical response of patients occurs within the first 4 weeks of treatment and correlates well with the expansion of the CD8+ TEM subset (Figure 14). Further, this application is the first to describe that the sustained proliferation of these highly cytotoxic T cells seems to be a prerequisite for a clinical benefit as underlined by the observations that both the absolute cell number reached during expansion and the relative increase compared to pre-treatment levels contribute to an 
The claimed methods provide a dosing schedule responsible for improved T cell expansion and activation resulting in the unexpected and improved clinical response resulting from the sustained upregulation of HLA-DR. The specification teaches that the daily continuous infusion of low doses of bispecific antibody resulted in the specific T cell activation/increase between infusion days 7-21 (see Figure 6 and page 35). Compared to their starting values, CD8+ and CD4+ T cells showed a 3.5- to 4-fold expansion in the blood (see the application-as-filed, at pages 53-54). The instant application teaches that continuous infusion of the bispecific antibody for two weeks is important for the increase and activation of T cells (seethe application-as-filed, at pages 17-18, and at pages 51-60 (Example 5)) and the associated clinical response (see Figures 14-16), which in some cases resulted in complete remission. Figure 14 and Example 5.2.1 shows the advantage of the claimed methods in CD8+ T cell expansion which correlates with the clinical response. Positive clinical response within the first 4 weeks correlates with expansion of CD8+ TEM cells and is a prerequisite for a clinical benefit. CD8+ T cell expansion is preceded by strong activation of CD8+ T cells as indicated by a sustained upregulation of the activation marker HLA-DR. The sustained upregulation of HLA-DR over 3 weeks reflects the activation of CD8+ T cells within the tumor through the contact of tumor cells with blinatumomab.
These results, obtained by the claim-recited dosing regimen, could not have been observed or reasonably expected in view of the claims of the 796 patent in combination 
The foregoing remarks establish that the art upon which the Office has relied (1) fails to establish prima facie obviousness, and (2) does not account for the unexpected results obtained by the claimed method. In view of these deficiencies, one of skill could not have a reasonable expectation of successfully realizing the claimed subject matter.
For at least these reasons, the rejection of claims 2, 26-28, 31-32, 39-41, and 44 for non-statutory double patenting over claims 1-18 of the 796 patent in view of Kufer ‘381, Kufer ‘440, Vlasveld, and Winkler has been overcome and should be withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  Instant claim 2 still recites treating indolent or aggressive B-NHL which is recited in patented claim 13 and so Applicant’s arguments over relapse and recurrence cannot be found persuasive.
  Applicant then argues that treating with lower initial dose and higher maintenance dose is not in the patent.  However, it is made obvious by the rejection. Winkler provides dose escalation regimens on page 21 of the action dated 01/03/2014 and page 9 of the office action dated 06/17/2015.  Kufer ‘440 also provides such a regimen as discussed on pages 19-20 of the action dated 01/03/2014.  
Applicant then argues that treating in a daily dose of at least four weeks is not in the patent.  However, this too is rendered obvious in the rejection.  Vlasveld provides a 12 week duration discussed on page 20 of the action dated 01/03/2014.  Furthermore, as 
Taken together, for the reasons of record, though the patent may not explicitly state some limitations of the instant claims, these are rendered obvious when the patented claims are combined with the prior art.  Thus, the instant claims are obvious in view of the combination of the patented claims and prior art.  
With respect to the art not providing daily dose administration, this is not persuasive since it is an optimizable variable as previously discussed and doses in the range of claim 2 are taught by Kufer ‘381 as discussed on page 17 of action dated 01/03/2014.  Daily treatments are taught in the art by Winkler as discussed on page 21 of the action dated 01/03/2014.  Thus, any deficiency of one reference here is remedied by the patent or another reference.  One cannot show non-obviousness by attacking the references individually since here it is the combination of the patented claims and prior art references that render the instant claims obvious.  
Six hour infusion taught by Kufer ‘440 on page 19 of action dated 01/03/2014.  Also Winkler provides 5-7 our administration time (Pg. 21 of action dated 01/03/2014).  Such is also optimizable (Pg. 22 of action dated 01/03/2014).  It must also be said that, and has been said previously, that the patented claims mention first day dose, four week duration, and 10-24 hour infusion (Pg. 6 in action dated 11/20/2018).  
Also, it has been noted on the record that the prior art (Kufer ‘381) makes clear that one of ordinary skill in this art can determine the dosage regiment (Pg.19 of action dated 01/03/2014).  On the same page it is stated that it is within the skill of one skilled in the art to come up with appropriate treatment regimens for a given patient.  Kufer ‘440 
With respect to the Klinger declaration, this was previously addressed and it provided no unexpected results for the claimed methods.  See pages 12-17 of the office action dated 02/15/2017 for discussions of why said declaration was insufficient.  For these same reasons, it cannot overcome this rejection.  Briefly, T cell activation and expansion are not surprising results (Pg. 15 of action dated 02/15/2017).  B-cell depletion is not surprising as the antibody is designed to deplete cancerous B cells.  Reduction of side effects is possible from the prior art (Pg. 16 of action dated 02/15/2017).  Increase in HLA-DR+ T cells indicates activation of CD8+ T cells which is expected of the recited antibody and an inherent property thereof.  For clarity, it should be noted that Figure 8 does not show sustained upregulation of HLA-DR+ T cells for three weeks.  Applicant in their arguments above is essentially reciting and observing inherent features of their antibody and this does not render the claims nonobvious in view of the patent, which contains the exact antibody species of instant claims, and the optimizable protocols of the prior art.  Once an optimized protocol is found for a given patient, Applicant’s observations will occur.  Mere recognition of latent properties in the prior art does not render In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  
Also, Applicant cannot provide a comparison with any other antibody other than the one claimed since it is in the patent as well.  Thus, they cannot show properties that are surprising over the prior art’s molecule, only latent properties.  Four week maximal clinical response is one such property.  This will simply occur with the obvious method and is not shocking since it is a clinical response.  The same can be said about the role of CD8+ T cells, this is expected and is part of the design of the recited antibody.  Thus, the need for these cells to expand for treatment efficacy is not a surprise either.  The fact that blinatumomab treats lymphoma and returns spleen to normal is expected.  The molecule is doing what it was designed to do.  It is expected that an optimized dosing regimen provides an optimized T cell response and clinical benefit.  This is not unexpected and will occur in an optimized form of the patent’s method.  Said another way, it is not shocking that an optimized regimen outperforms a suboptimal one.  Again, Applicant is merely stating that their optimized method leads to the desired results.  This is not surprising and will occur with optimized method of the patent claim.  No observation by Applicant is inconsistent with the mechanism of action of the antibody recited and so cannot be held as surprising.  Thus, Applicant’s results will easily be viewed by one of ordinary skill in this art after optimization of parameters as discussed.  Said practitioner knows the drug and knows the parameters to optimize to treat the target patient population.  Thus, they will achieve the same as Applicant with respect to all results using the discussed guidance of the prior art and patent.  Therefore, this rejection must stand.   

Conclusion
No claims are allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/Michael Allen/Primary Examiner, Art Unit 1642